Citation Nr: 0206521	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  01-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a staged rating for service-connected post-
traumatic stress disorder (PTSD) in excess of 30 percent from 
June 27, 2000, and in excess of 50 percent from March 1, 
2001, on appeal from the initial award of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal is from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  The RO awarded service connection for PTSD, 
rated 30 percent disabling from June 27, 2000.  The RO 
awarded a temporary total rating for hospitalization from 
November 16, 2000, to February 28, 2001, resuming schedular 
rating at the 50 percent level March 1, 2001.  This decision 
addresses the schedular rating since the initial allowance of 
service connection, exclusive of the period temporarily rated 
totally disabling due to hospitalization.

The veteran testified in March 2002 at a hearing in San 
Antonio, Texas, before the undersigned member of the Board of 
Veterans' Appeals (Board), who the Chairman of the Board 
assigned to conduct the hearing and decide this appeal.  
38 U.S.C.A. § 7107(c), (d)(1) (West Supp. 2001).

The issue of entitlement to a total disability evaluation 
based on individual unemployability has been adjudicated, and 
the veteran has filed a notice of disagreement with that 
denial.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  That issue will be the subject of the remand herein.


FINDINGS OF FACT

1.  The veteran's PTSD has caused occupational and social 
impairment, with deficiencies in work, family relations, and 
mood, due to such symptoms as persistent intrusive 
recollections and nightmares affecting the ability to 
function independently, appropriately and effectively, 
emotional numbing, depression and irritability and difficulty 
adapting to stressful circumstances, resulting in inability 
to establish or maintain effective relationships.

2.  The veteran's symptoms and degree of disability have been 
essentially constant from the effective date of service 
connection to the present.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating, and no higher 
rating, for PTSD have been met from the initial grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2001); 38 C.F.R. 
§ 3.150(a) (2001).  There is no specific claim form required 
in order to claim entitlement to a higher evaluation on the 
initial grant of service connection, and there is thus no 
issue as to provision of necessary forms.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
In July 2000, the RO proved the veteran a copy of the July 
2000 rating decision, which included the rating criteria for 
PTSD and summarized the evidence then of record, which 
inherently informed the veteran of the evidence necessary for 
higher ratings.  The November 2000 statement of the case 
informed the veteran of the evidence of record and of the 
evidence necessary to substantiate his claim.  A letter of 
January 2001 explicitly notified the veteran to inform VA of 
all treatment for PTSD and explained his and VA's obligations 
in submitting or requesting evidence from various sources.  
The July 2001 supplemental statement of the case again 
identified the evidence of record and the evidence necessary 
for a higher rating.  VA has discharged its duty to notify 
the veteran of the evidence and information necessary to 
substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
All VA medical records pertinent to the matter at issue are 
of record, and the veteran has not reported any non-VA source 
of evidence.  VA has discharged its duty to obtain evidence 
on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA afforded the veteran an 
examination in May and June 2000 and again in June 2001.  The 
examination reports contained adequate medical opinions 
pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  The RO has, in this 
case, assigned a staged rating, evaluating the disability as 
30 percent disabling from the grant of service connection and 
as 50 percent disabling from March 1, 2001.  The RO has also 
assigned a temporary total evaluation from November 16, 2000, 
to February 28, 2001, because the veteran was hospitalized 
for his service-connected PTSD during that time.  This 
decision does not disturb that temporary 100 percent rating.

The schedular rating criteria for PTSD are as follows:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 10 percent rating is warranted for 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 0 percent rating is warranted where a 
mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001) (general 
rating formula for mental disorders).

The general rating formula contains such full description of 
the rating criteria that not all of them are expected to be 
seen in each instance of the disability, 38 C.F.R. § 4.21, 
while simultaneously presenting a list of symptoms that are 
essentially exemplars of disabling symptoms of the many 
mental disorders.  The introductory phrase "due to such 
symptoms as:" used in the 50 percent and higher ratings 
shows that the list of symptoms in the formula is exemplary 
rather than exclusive.  The nomenclature used in the rating 
schedule for mental disorders is based on the Diagnostic and 
Statistical Manual of Mental Disorders  (4th ed. 1994) (DSM-
IV).  38 C.F.R. § 4.130 (2001).  The symptoms of PTSD include 
many that are not listed in the general formula for rating 
mental disorders.  Consequently, the Board must evaluate the 
severity of the veteran's actual PTSD symptoms to find the 
schedular rating commensurate with the actual symptoms.

VA outpatient treatment records from initial psychological 
evaluation of May and June 2000 to March 2002 show 
persistent, intractable intrusive recollections of 
psychically traumatic experiences in Vietnam by day and 
sleep-disruptive nightmares several times a week by night.  
The May/June 2000 examiner noted the veteran's history of 
combat and his reported stressors.  The examiner found that 
the veteran continued to experience traumatic events through 
intrusive and distressing recollections and perceptions, 
distressing dreams of traumatic events, intense psychological 
distress at exposure to internal cues that symbolize the 
traumatic event, and through physiological reactivity on 
exposure to symbolic cues.  There was persistent avoidance of 
stimuli associated with traumatic events, and numbing of 
responsiveness indicated by efforts to avoid thoughts, 
feelings, conversations, activities and people associated 
with trauma; markedly diminished interest and participation 
in significant activities; feelings of detachment from 
others; much difficulty expressing loving feelings, and no 
expectation of normal family relations.  The veteran 
exhibited persistent increased arousal indicated by reported 
difficulty falling and staying asleep, irritability, 
outbursts of anger and hypervigilance.  The May/June 2000 
evaluation also noted depressive and anxious features, 
resulting in diagnoses including PTSD and dysthymic disorder.  
The symptoms were noted to be chronic and to cause distress 
and impairment in emotional and social functioning.  The GAF 
(global assessment of functioning) was 60, which seen in 
context of the whole treatment record for the next 18 months, 
was the highest GAF reported.

The outpatient treatment records reveal anxiety and crying 
spells and highlight the depth and persistence of the 
veteran's intrusive recollections.  The diagnosis of PTSD is 
consistently characterized as chronic and severe.

The veteran entered a VA inpatient program from November 2000 
to February 2001.  The hospital record noted his isolation, 
documented the persistence of intrusive recollection, such as 
daily feelings of "going on patrol."  Examination found 
below-average recent and remote memory and concentration.  
The veteran engaged well in multiple-milieu therapy, 
developing a more positive attitude toward his future 
prospects.  Counseling warned him about the cyclical nature 
of his problem.  His psychological profile noted anger, self-
criticism, and guilt with episodes of impulsivity in which 
others could be hurt, followed by remorse, shame, and guilt 
nonetheless resulting in short-term behavioral controls.  The 
veteran was discharged in good condition to resume all pre-
hospitalization activities.  It was noted that he had no plan 
or intent to pursue employment, and the discharge summary had 
no comment on employability.  His GAF (global assessment of 
functioning) was 48.

Post-hospitalization showed the veteran had a sense of 
reduced symptoms and improved prospects, which deteriorated 
over several months.  An April 2001 outpatient record noted 
the temporary nature of the improvement achieved through 
inpatient treatment and the reemergence of anger and 
isolation.  He was said to be isolated 98 percent of the 
time.  In October 2001 he reported that he could not handle 
his anxiety.  In November 2001, he reported loss of 
concentration and that he did not know where he was going.  
In December 2001, he reported finding comfort in his 
community and with his friends, who were veterans.  December 
2001 outpatient records comment on the veteran's inability to 
work, noting both the contribution of physical conditions and 
commenting on inability to work due to PTSD exclusive of the 
effects of other problems.

On VA psychiatric examination in June 2001, the examiner 
noted review of the veteran's VA claims file.  The examiner 
noted awakening with nightmares of combat two or three times 
a week, frequent distressing recollections of the war, and 
chronic isolation; the vetera reported staying at home except 
for medical appointments.  The examiner noted there had been 
no remissions in symptoms since their onset.  The veteran 
reported some improvement in his symptoms while in the very 
supportive inpatient environment, but that within a few 
weeks, "it all started coming back."  The veteran reported 
that he took early retirement from his job of 17 years 
because nervousness and depression impaired him.  He reported 
that he never left his home except as noted, and had no 
visitors.  He said his wife had difficulty tolerating his 
short temper, but he denied physical violence.  He reported a 
past history of alcohol abuse in remission.  He reported 
suicidal ideation but no attempts.  The examiner noted 
chronic symptoms of anxiety.  The veteran denied panic 
attacks.  The examiner noted discouragement, chronic anxiety, 
isolation, and frequent recollections of combat.  Regarding 
impairment of impulse control, the examiner noted the veteran 
was irritable.  He was noted to sleep lightly because of 
nightmares and to suffer severe survivor guilt.  
Behaviorally, the examiner attributed nightmares, distressing 
recollections, and emotional withdrawal to PTSD, with severe 
survivor guilt as an associated feature.  Symptoms were said 
to occur daily.  The examiner confirmed the diagnosis of PTSD 
with a GAF in the range of 46 to 48.

The veteran testified credibly in March 2002 about the 
severity and persistence of intrusive recollections, 
uncontrollable anger, and social isolation, which he said 
were increasing with age.  He stated specifically that he 
sought a 70 percent rating for PTSD for the entire period 
service connection has been in effect.

The most salient feature of the veteran's medical record is 
that, except for a brief period during hospitalization, the 
extent of disability the veteran has due to PTSD has been 
essentially the same during the period considered in this 
decision.  The improvement during hospitalization is 
immaterial to rating his level of disability from the point 
of view of a veteran working or seeking work under ordinary 
circumstances.  See 38 C.F.R. §§ 4.2, 4.10 (2001).  Mental 
disorders are specifically rated in light of their history, 
taking into account the duration of remissions and the 
veteran's adjustment during any remission, 38 C.F.R. § 4.126, 
and the June 2001 examiner noted essentially none to 
consider.

The Board's impression of the evidence is that the depth and 
persistence of intrusive recollections, the anxiety, and 
social isolation that results from PTSD are in disabling 
effect comparable to the symptoms listed above as criteria of 
a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  The veteran manifestly has deficiencies in most 
areas, specifically work, family relations, and mood.  That 
these are due to the symptoms unique to PTSD, e.g., consuming 
intrusive recollections, rather than to near-continuous panic 
or depression, does not mitigate the extent to which they 
limit the veteran's ability to function effectively.  The 
evidence of avoidance of social interaction and of work is 
probative of difficulty adapting to stressful situations.  
The GAF assessment of 48 is evidence of serious impairment in 
social or occupational functioning consistent with the other 
evidence.  Ultimately, the veteran demonstrates inability to 
establish and maintain effective relationships of the type 
and degree that warrants a 70 percent rating for PTSD.

The evidence does not show that the veteran has symptoms of 
the severity characterized by the examples of symptomatology 
that warrants a 100 percent rating.  Comparing the veteran's 
reported and documented symptoms of PTSD to the rating 
schedule, he exhibits none of the criteria for the 100 
percent rating.

Although he has persistent intrusive recollections, the 
mental status reports on psychological evaluation, 
hospitalization, and examination did not find hallucinations 
or delusions, or give the impression that the intrusive 
recollections were hallucinatory in character or as disabling 
as persistent delusions or hallucinations.  The veteran does 
not manifest or nearly manifest the behavioral elements of 
100 percent disability.  There is no documented instance of 
grossly inappropriate behavior.  There is no documented 
instance of his danger to himself or others, let alone 
persistence of such danger.  There is no report of any 
episode of inability to perform activities of daily living.  
There is no clinical evidence of actual disorientation to 
time and place, even though he describes intrusive 
recollections as "being in Vietnam" or the like.  The 
reports of clinicians give the impression that these are 
figurative expressions describing intrusive recollections, 
not instances of the veteran's actual disorientation to time 
and place.  There is no documentation of loss of memory of 
the names of close relatives, his occupation, or of his own 
name.  Taking the evidence all together, the preponderance of 
the evidence is against finding that the veteran meets or 
nearly approximates the criteria for a 100 percent rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).

In sum, the evidence supports a 70 percent schedular rating 
for the entire period under review in this decision.  The 
preponderance of the evidence is against a higher schedular 
rating.


ORDER

Entitlement to a schedular rating of 70 percent is granted, 
from the initial grant of service connection, subject to the 
criteria governing award of monetary benefits.


REMAND

In November 2001 the RO disallowed a claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU), notifying the veteran of the disallowance in a 
December 2001 letter.  The veteran filed a notice of 
disagreement in February 2002.  A statement of the case (SOC) 
had not issued as of the date of transfer of the veteran's 
file to the Board.

When a claimant has expressed timely disagreement with a 
rating decision, it is appropriate for the Board to remand 
that issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

While the case is on remand, the RO should review it and 
assure compliance with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001), and the regulations promulgated 
to implement the Act.  See 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notification and development actions 
required by the VCAA have been fulfilled.

2. After undertaking any necessary notice 
or development or other action required 
by 38 C.F.R. § 19.26, issue a statement 
of the case on the issue of entitlement 
to TDIU to the veteran and to his 
representative.  Notify the veteran and 
his representative of the time within 
which he must respond in order to perfect 
an appeal.  Allow an appropriate period 
for response.

Thereafter, if the veteran files a timely and adequate 
substantive appeal, the case is to be returned to the Board 
for further appellate consideration.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant need take no further action until he is further 
informed.  The purpose of this REMAND is to afford due 
process.  No inference should be drawn regarding the final 
disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



